Citation Nr: 0318683	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  01-02 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nervous condition as 
secondary to service-connected back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

On the veteran's substantive appeal, she indicated that she 
desired a travel board hearing.  In subsequent correspondence 
in July 2002, she withdrew the request for a travel board 
hearing.


FINDINGS OF FACT

1.   The veteran has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish his claim; all reasonable development necessary 
for the disposition of the instant case has been completed.  

2.  Service connection is in effect for a lumbar disability, 
assigned a 40 percent evaluation, chronic duodenitis, 
assigned a 40 percent evaluation, cervical myositis and 
headaches, assigned a 30 percent evaluation, and left C6 
radiculopathy, assigned a 30 percent evaluation; the combined 
evaluation is 80 percent.  Entitlement to a total rating 
based on individual unemployability has been in effect since 
1996.  

3.  It has been shown by competent evidence that the veteran 
has a major depressive disorder, recurrent, that is related 
to her service-connected back disabilities.


CONCLUSION OF LAW

The veteran's major depressive disorder, recurrent, (claimed 
as a nervous condition) resulted from the veteran's service-
connected back disorders.  38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted to clarify the duty of VA to assist claimants in 
developing evidence pertinent to their claims for benefits.  
VCAA eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the course of the 
current appeal.  Specifically, the Board finds that the 
November 1996 rating decision, the January 2001 Statement of 
the Case (SOC), and subsequent supplemental SOC(s) 
specifically satisfy the requirement at § 5103A of VCAA in 
that they clearly notify the veteran of the evidence 
necessary to substantiate her claim.  By letter dated in May 
2002, the RO advised the claimant of how responsibilities in 
developing the record are divided.  Accordingly, the notice 
requirement regarding division of responsibilities is 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Since the RO has provided all required notice and assistance 
to the veteran, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Service connection may be granted for disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  

Service medical records show that the veteran underwent an 
evaluation for a medical board in May 1986.  At that time she 
denied any type of depression or excessive worry and nervous 
trouble of any sort.  Her clinical psychiatric examination 
was normal.

By rating decision dated in June 1995, service connection was 
granted for a gastrointestinal disorder, including chronic 
duodenitis, reflux esophagitis, and non-specific colitis.

By rating decision dated in August 1986, service connection 
was granted for upper back and interscapula myositis, lumbar 
paravertebral myositis.

D.L.C., M.D. submitted a report dated in July 1994, 
indicating that he had been treating the veteran since 
December 1993.  Her diagnosis was major depressive disorder, 
recurrent, severe; prognosis was poor.

The veteran underwent a VA compensation and pension (C&P) 
psychiatric examination in December 1994.  Subjective 
complaints included irritability, intolerance, difficulty 
sleeping, extreme worrying about her physical conditions, 
which included a gastrointestinal condition and 
endometriosis.  She reported that she had been seeing a 
private psychiatrist since a year earlier and was on 
medication.  Following a mental status examination, the 
diagnosis was depressive disorder NOS (not otherwise 
specified).  The examiner concluded that he could not 
exclusively attribute the veteran's depression to her service 
connected back disorder because there were other physical 
conditions that apparently contributed to her feelings of 
depression, irritability, etc., but there is some 
relationship between her neuropsychiatric disorder and her 
service-connected back condition.

The veteran underwent a C&P psychiatric examination in 
December 1995.  The examiner observed "no really depressive 
signs."  No specific mental disorder was diagnosed at that 
time.

P.N.C., M.D. confirmed the earlier diagnosis of major 
depressive disorder, recurrent, severe, by psychiatric report 
dated in April 1996.

VA outpatient records show psychology notes dated in July and 
August 1997, which reflect referral to pain management and 
life management groups.

A psychiatric evaluation dated in October 1997 from J.E.F., 
M.D. indicates that the veteran had the following present 
complaints: sadness, death wishes, intermittent sleep with 
nightmares, voices calling her name, bouts of anxiety with 
ill humor, inability to relate, heaviness in head, 
esophagitis, gastritis, nerve compression back with herniated 
nucleus pulposus, myositis neck, numbness with pain and 
difficulty to grasp right upper extremity.  Following report 
of a mental status examination, the diagnosis of major 
depressive disorder recurrent was confirmed.

The veteran underwent a C&P psychiatric examination in March 
2000, which included a social and industrial field survey.  
The veteran's complaints included several types of physical 
activity she could not engage in due to her physical 
limitations.  Following a mental status examination, the two 
examiners diagnosed dysthymia and reiterated what they had 
previously concluded, stating, "This veteran has a series of 
physical conditions that in overall interfere with her 
functioning but this is not only her back."

Dr. F. reiterated in a February 2001 report that the 
veteran's depression was related to her back disability.  He 
stated that she developed gastritis, esophagitis, and 
duodenitis as a result of medication for her cervical 
syndrome with herniated nucleus pulposus, right radiculopathy 
L5, lumbar herniated nucleus pulposus L5-S1, bilateral 
thoracic outlet syndrome, and deformity of sacrum and coccyx.  
He stated, "Concomitantly, she started to be depressed on 
account of severe suffering and constant pain from those 
ailments."  He concluded that the major depression is a 
direct result of the physical ailments and should be 
considered service-connected.

Dr. F. reiterated his opinion of a nexus to service in a July 
2002 psychiatric report.

The evidence in this matter consistently supports the grant 
of service connection for nervous condition as secondary to 
service-connected back disability.  The competent evidence 
substantiates that the veteran has a current depressive 
disorder that is related in whole or in part to service.  The 
Board also notes that in more than one instance, psychiatric 
reports show the veteran's physical complaints were limited 
to her back disorders and her gastrointestinal disorders, all 
of which, have been service-connected for close to a decade.  
Dr. F. clearly establishes in his July 2002 report that it is 
these service-connected disorders that resulted in the 
veteran's depression.  Accordingly, the Board concludes that 
service connection for a nervous condition as secondary to 
service-connected back disability is warranted.



ORDER

Service connection for a major depressive disorder (claimed 
as a nervous condition) as secondary to service-connected 
back disability is granted.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

